EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Jamie K. Major (Reg. No. 77,186) on 20 September 2021.
The application has been amended as follows: 
Please amend the following claims:
1. (currently amended) A wall frame system comprising: 
a first wall frame defined by a top member and a bottom member interconnected by a plurality of vertical members, the first wall frame further including a first smart corner and a second smart corner; and 
a second wall frame defined by a top member and a bottom member interconnected by a plurality of vertical members, the second wall frame further including a third smart corner and a fourth smart corner; 
the first smart corner, the second smart corner, the third smart corner, and the fourth smart corner each including: 
a rear side including a first hole; 

a second side including a third hole, the second side connected to the rear side along a second edge opposite the first edge; 
the third smart corner connected with the first smart corner via a first connecting device through at least one of the first hole, the second hole, or the third hole of the third smart corner and at least one of the first hole, the second hole, or the third hole of the first smart corner; and 
the fourth smart corner connected with the second smart corner via a second connecting device through at least one of the first hole, the second hole, or the third hole of the fourth smart corner and at least one of the first hole, the second hole, or the third hole of the second smart corner.

2. (currently amended) The wall frame system of claim 1, wherein each said top member comprises a top plate, each said bottom member comprises a bottom plate, and each said plurality of vertical members comprises a plurality of vertical studs.

12. (currently amended) A method of connecting the wall frame[[s]] system of claim 1 comprising: 
aligning one of the holes of [[a]] the first smart corner of [[a]] the first wall frame with one of the holes of the third smart corner of [[a]] the second wall frame; 
inserting [[a]] the first connecting device through the aligned aligned hole of the third smart corner of the second wall frame; 
one of the holes of [[a]] the second smart corner of the first wall frame with one of the holes of the fourth smart corner of the second wall frame; and 
inserting the second connecting device through the aligned aligned hole of the fourth smart corner in the second wall frame.

14. (canceled).

15. (currently amended) The method of claim [[14]] 12, wherein each smart corner includes a top side connected to the rear side, the first side, and the second side. 

17. (currently amended) The method of claim [[14]] 12, wherein the first side and the second side are substantially triangular. 

18. (currently amended) The method of claim [[14]] 12, wherein the first side and the second side are parallel. 

19. (currently amended) The method of claim [[14]] 12, wherein the first side and the second side are connected to the rear side at 90 degree angles.

The following is the Examiner’s statement of reasons for allowance:
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a wall frame system having the combination of structural elements set forth in the independent claim, the structural cooperative relationships of elements set forth in the independent claim and the structural configuration with capability of performing the functions set forth in the independent claim.  In this regard, it is the Examiner’s view, based on a totality of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RODNEY MINTZ/
Primary Examiner, Art Unit 3635